Citation Nr: 0313393	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



REMAND

The veteran had active service from February 1966 to February 
1969 and November 1990 to June 1991.  The veteran served in 
the Republic of Vietnam and received the Purple Heart.  He 
also served in Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2002, the Board reopened this claim based on new 
and material evidence, and undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence, to 
include a January 2003 VA examination report and records 
provided by the Social Security Administration.  The Federal 
Circuit stated in the opinion, "[E]ven though the amendments 
to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  He should be 
informed that he has one year from the 
date of the letter to respond, and that 
his appeal will not be adjudicated prior 
to that date unless he informs the RO 
that he has no additional evidence to 
submit or waives the one year time 
period.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for a eye 
disorder since September 2001.  Obtain 
records from each health care provider 
the appellant identifies.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for an eye disorder in 
light of the evidence received since the 
September 2001 supplemental statement of 
the case.  

5.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence, 
including the January 2003 VA examination 
report, the records provided by the 
Social Security Administration, and any 
medical records recently associated with 
the claims file, and discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




